NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0683-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NETANEL D. WEISS,
a/k/a TONY WEISS, NATE
WEISS, NETHANEL D.
WEISS, NATANEL D. WIESS,
and NATHANIEL WEISS,

     Defendant-Appellant.
___________________________

                   Submitted May 10, 2021 – Decided June 21, 2021

                   Before Judges Messano and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Nos. 15-09-
                   1062, 17-06-0716 and 17-10-1209.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Scott M. Welfel, Assistant Deputy Public
                   Defender, of counsel and on the brief).
         Yolanda Ciccone, Middlesex County Prosecutor,
         attorney for respondent (Patrick F. Galdieri, II,
         Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      A jury convicted defendant Netanel D. Weiss of third-degree burglary,

N.J.S.A. 2C:18-2, and third-degree theft, N.J.S.A. 2C:20-3. The judge granted

the State's motion to impose an extended term of imprisonment on defendant as

a persistent offender, N.J.S.A. 2C:44-3(a), and, after merging the two counts,

the judge sentenced defendant to eight-years' imprisonment with a four-year

period of parole ineligibility and restitution. The judge also ordered that the

sentence run concurrently to defendant's convictions under counts in two other

indictments.

      Defendant appeals, arguing the following points:

            POINT I

            DEFENDANT WAS DEPRIVED OF DUE PROCESS
            AND A FAIR TRIAL DUE TO PERVASIVE
            PROSECUTORIAL MISCONDUCT. (Partially Raised
            Below)

            POINT II

            THE    DEFENSE   COUNSEL   COMMITTED
            INEFFECTIVE ASSISTANCE OF COUNSEL BY
            CROSS-EXAMINING    BARON    WITH   AN
            UNREDACTED     TRANSCRIPT    OF   HER
            STATEMENT, THEREBY ELICITING THAT
            DEFENDANT    HAD    PREVIOUSLY   BEEN

                                      2                                  A-0683-18
             INCARCERATED IN A HALFWAY HOUSE. (Not
             Raised Below)

             POINT III

             THE CUMULATIVE IMPACT OF THE ERRORS
             DENIED DEFENDANT DUE PROCESS AND A
             FAIR TRIAL. (Not Raised Below)

             POINT IV

             A REMAND FOR RESENTENCING IS REQUIRED
             BECAUSE THE TRIAL COURT ERRED IN FAILING
             TO FIND MITIGATING FACTORS ELEVEN AND
             TWELVE. 1

Having considered these arguments in light of the record and applicable legal

standards, we affirm.

                                        I.

       We summarize the trial evidence only as necessary to address the points

raised on appeal.

       Defendant was indicted with Melissa Baron and charged with the June 2,

2015 burglary of a townhouse apartment in Edison and the theft of personal

property of the two victims who shared the residence. The victims returned

home from work to find the apartment ransacked with several items missing.

Both victims knew Baron since high school, and they hired her to clean their


1
    We have eliminated the subpoints in defendant's point headings.

                                        3                               A-0683-18
apartment after Baron contacted one of them on Facebook and said she needed

money because of her heroin addiction. A few weeks before the burglary, the

victims noticed some change was missing after one of Baron's cleaning sessions,

and they told her they no longer required her services.

        Edison Police Detective Steve Todd investigated the burglary.        The

victims suspected Baron was involved and told Detective Todd of their

suspicions. Eventually, after several unsuccessful attempts, one of the victims

reached Baron; she admitted being involved, and he relayed this to Detective

Todd.

        Several days later, Detective Todd contacted Baron and asked her to come

to police headquarters. She agreed, and, after being read her Miranda 2 rights,

she provided a recorded interview. Baron implicated defendant and told police

they used a car that defendant's girlfriend Colleen Allen loaned him. Police

located the car at a motel in East Brunswick. When Detective Todd viewed

surveillance video taken at the apartment complex on the day of the burglary, he

was able to see the same vehicle leaving the scene.

        Baron testified before the jury. She pled guilty and was in the Pre-Trial

Intervention Program, where she had to comply with conditions, including


2
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                        4                                  A-0683-18
substance abuse treatment. Baron described her intractable heroin addiction and

her need for money to support her ten- to twenty-bag per day supply of the drug.

She contacted defendant, whom she had known for years, and he loaned her

money and eventually allowed her to stay at his East Brunswick motel room.

      Baron said it was her idea to commit the Edison burglary, and defendant

agreed after she told him they could get some money and "pot" from the

apartment.   Baron described for the jury in detail how she and defendant

committed the burglary and what they took. Eventually, they split some of the

money and marijuana they took in the burglary, Baron went alone to Newark to

buy more heroin, and she had no more conversations with defendant about the

incident. Baron never returned to defendant's motel room.

      Detective Todd arrested defendant on June 16, 2015. Defendant waived

his Miranda rights and provided a videotaped statement, which the jury saw in

redacted form. Defendant admitted his involvement in the burglary with Baron

and said they split "coins" and marijuana and he took cash from the apartment.

      Defendant did not testify or call any witnesses.

                                       II.




                                       5                                  A-0683-18
      Defendant cites several incidents that occurred during trial in support of

his overarching claim that he was denied a fair trial because of prosecutorial

misconduct. Our consideration of the issue is guided by well-known principles.

      While prosecutors are entitled to zealously argue the merits of the State's

case, State v. Smith, 212 N.J. 365, 403 (2012), they occupy a special position in

our system of criminal justice. State v. Daniels, 182 N.J. 80, 96 (2004). "[T]he

assistant prosecutor's duty is to prove the State's case based on the evidence and

not to play on the passions of the jury or trigger emotional flashpoints, deflecting

attention from the hard facts on which the State's case must rise or fall." State

v. Blakney, 189 N.J. 88, 96 (2006) (citing State v. Frost, 158 N.J. 76, 82 (1999)).

Even if the prosecutor exceeds the bounds of proper conduct, "[a] finding of

prosecutorial misconduct does not end a reviewing court's inquiry because, in

order to justify reversal, the misconduct must have been 'so egregious that it

deprived the defendant of a fair trial.'" State v. Smith, 167 N.J. 158, 181 (2001)

(quoting Frost, 158 N.J. at 83). Applying these standards, the complained-about

conduct does not compel reversal.

                                        A.

      During her summation, the prosecutor played a portion of defendant's

statement in which he told police that his wife, Gitty Weiss, gave him $2000 in


                                         6                                    A-0683-18
cash. The prosecutor commented, "Well I guess we discovered who Gi[tt]y is

throughout this trial. The defendant's wife didn't testify in this case, but it

doesn't —"; defense counsel immediately objected and moved for a mistrial,

arguing the prosecutor had shifted the burden of proof to defendant. The judge

denied the mistrial motion and gave the following curative charge:

                   Ladies and gentlemen, I'm going to interrupt [the
            prosecutor's] closing argument for just a moment, to
            highlight a very important thing. And that is that the
            defendant does not have the burden to prove his
            innocence in this case. It is the State's burden to prove
            him guilty beyond a reasonable doubt. The reason I'm
            pointing it out at this point, is that there may have been
            some reference to whether or not Ms. Gi[tt]y Weiss
            testified in this case. And the burden that is on the
            State, and not on the defendant, there's some meaning
            as to whether or not somebody calls a witness. The
            defendant does not have to call witnesses to prove his
            innocence. It is the State's burden to prove him guilty
            beyond a reasonable doubt.

      Defendant argues before us that the prosecutor's comment shifted the

burden of proof by suggesting to the jury that defendant had an obligation to

present evidence to establish his innocence and failed to do so. He also claims

the judge's curative charge was inadequate. We disagree.

      It is axiomatic that a defendant "need not call any witnesses, choosing

instead to rely on the presumption of innocence." State v. Hill, 199 N.J. 545,

559 (2009) (citing In re Winship, 397 U.S. 358, 363 (1970)). Only in very

                                        7                                A-0683-18
limited situations, and only after following certain procedures, may the

prosecutor comment on a defendant's failure to call a witness. State v. Wilson,

128 N.J. 233, 244 (1992).

      Here, the prosecutor did not directly comment on defendant's failure to

call his wife as a witness, although, under the circumstances, it was highly

unlikely the State could have ever called her as a witness. See N.J.R.E. 501(2).

Defense counsel's timely objection interrupted wherever the prosecutor intended

to tread. More importantly, the judge's curative charge, albeit not clear in all

respects, conveyed definitively to the jury that the burden of proof lay solely on

the State. "Whether testimony or a comment by counsel is prejudicial and

whether a prejudicial remark can be neutralized through a curative instruction

or undermines the fairness of a trial are matters 'peculiarly within the

competence of the trial judge.'" State v. Yough, 208 N.J. 385, 397 (2011)

(quoting State v. Winter, 96 N.J. 640, 646–47 (1984)). We find no mistaken

exercise of discretion in this case, and any error occasioned by the prosecutor's

comment and the judge's charge that followed "was not 'clearly capable of

producing an unjust result' and was harmless." State v. Camacho, 218 N.J. 533,

555 (2014) (quoting R. 2:10-2).

                                       B.


                                        8                                   A-0683-18
      Defendant next argues that the prosecutor's questioning of Baron and

comments the prosecutor made in summation were intended to portray defendant

as a "bad person" in violation of N.J.R.E. 404(b). For example, on redirect

examination, the prosecutor asked Baron if anyone else was in defendant's motel

room on the day of the burglary, and Baron identified a woman she knew only

as Danielle. Upon defense counsel's objection, at sidebar, the judge evidenced

concern that the prosecutor was seeking to elicit testimony about a "character

problem." The prosecutor indicated that Colleen Allen would be testifying the

next day, and that she would say she loaned defendant her car believing they

were in a romantic relationship. The prosecutor indicated defendant's "multiple

liaisons" belied defendant's description of his relationship with Allen in his

statement to police. Before Allen was to testify the next day, the judge ruled

that her testimony would be limited to the fact that she loaned the car to

defendant. Ultimately, defendant stipulated that Allen was the owner of the car,

and that she lent it to defendant on the day of the burglary. Allen never testified.

This part of defendant's argument requires no further discussion. R. 2:11-

3(e)(2).

      During summation, the prosecutor played a snippet of defendant's

statement to police and made the following remarks:



                                         9                                    A-0683-18
            When Detective Todd asked the defendant about his
            relationship with [Baron], and his relationship with
            [Allen] the woman who owned the Lincoln . . . , his
            girlfriend, Detective Todd asked what do you describe
            [Allen] and [Baron] as? His response is, white chick
            that buys me shit.
                   ....

                  Well he's laughing at the end there, so I guess he
            thinks that's funny. But he doesn't say my friend
            [Baron] that I'm trying to help. He doesn't take the
            needle out of [Baron's] hand. Maybe that's not his
            obligation, but he is twice her age, and apparently stone
            cold sober watching her shoot up in his motel room for
            weeks. Doesn't take her to rehab. Doesn't try to get her
            help. You know, I can't find his good intention in the
            testimony you heard in this case. He's watching her
            shoot up. He knows she's desperate for a fix. He pries
            her for information about a place to break into.

There was no objection.

      These remarks sought to directly rebut a major theme of the defense, i.e.,

that defendant was "helping" Baron by taking her in and letting her stay in his

motel room, and that he went to the burglary with her to make sure she was safe.

During cross-examination of Baron, defense counsel stressed these points and

reiterated them early in his summation, telling jurors:

            Why would in one way, shape, or form, somebody take
            responsibility for an offense they didn't commit? That's
            a good question. I think you can glean from the
            testimony and from the statement that [defendant] gave,
            that he was trying to help [Baron]. Maybe he said



                                      10                                  A-0683-18
            things during that statement that still attempted to help
            out. I can't answer that.

      The prosecutor is permitted to vigorously rebut specific arguments made

by defense counsel.    See State v. Mahoney, 188 N.J. 359, 376–77 (2006)

(holding "prosecutor's comments . . . placed an unforgiving and harsh glare on

. . . defense" but were permissible); State v. McGuire, 419 N.J. Super. 88, 145

(App. Div. 2011) ("A prosecutor's otherwise prejudicial arguments may be

deemed harmless if made in response to defense arguments.").       "A prosecutor

is permitted to respond to an argument raised by the defense so long as it does

not constitute a foray beyond the evidence adduced at trial." State v. Munoz,

340 N.J. Super. 204, 216 (App. Div. 2001). The prosecutor's remarks were born

out by the trial evidence, specifically Baron's testimony. We find no error, much

less plain error, in the summation comments.

                                       C.

      One of the victims testified that a ring he received for winning the State

wrestling championship was stolen in the burglary. He said the ring was "very

sentimental," because it "was . . . a memory and it's going to last forever. It

might have not been worth something to somebody else but to me it was worth

a lot." In her summation, the prosecutor said: "Well as [the victim] told you, it

wasn't the monetary value of the ring that upset him so much, it was the

                                      11                                   A-0683-18
sentimental value. And I'm sure that you have things in your house right now,

that maybe don't mean that much to a stranger but —".          Defense counsel

objected, and there was sidebar.     Unfortunately, the transcript reflects the

colloquy was "indiscernible," although short, because the prosecutor resumed

her summation by describing other things that were taken during the burglary.

      Defendant says the prosecutor's invitation to the jurors to put themselves

in the victim's place was improper. See, e.g., Geler v. Akawie, 358 N.J. Super.

437, 464 (App. Div. 2003) (holding it improper to invoke the "golden rule" and

ask jurors to place themselves in the plaintiff's shoes). Certainly, prosecutors

"cannot resort to improper appeal[s] to the jury's emotions," State v. Darrian,

255 N.J. Super. 435, 454 (App. Div. 1992) (citing State v. Williams, 113 N.J.

451, 453 (1988)), or "play on the passions of the jury." Blakney, 189 N.J. at 96.

However, the remarks were fleeting and interrupted by defense counsel's timely

objection. In her final instructions, the judge clearly reminded the jury that it

must decide the case solely on the evidence produced at trial and the comments

of counsel were not evidence. Under these circumstances, any error by the

prosecutor was harmless. Darrian, 255 N.J. Super. at 454.

      In sum, none of the complained-of prosecutorial conduct either singly or

collectively justify reversal.



                                      12                                   A-0683-18
                                      III.

      Before the trial began, counsel reviewed defendant's recorded statement

and redacted portions in which defendant referred to his prior incarceration and

release to a halfway house. The State also agreed to redact portions of Baron's

statement, even though defense counsel had not made any request. Two versions

of Baron's statement were marked for identification.

      During cross-examination of Baron and despite the judge's reminder that

he was using the unredacted version of the statement, counsel referred Baron to

the transcript, where she explained how she had re-connected with defendant

before the burglary. Baron read for the jury: "Well, I hit him up on Facebook

like a couple months back, I borrowed $60 from him, because he was back out

and he was staying in Trenton in one of those halfway houses." (Emphasis

added).

      The next day, before Baron continued her testimony, the judge raised the

issue with defense counsel, who explained that he had not intended for Baron to

read the entire passage. Defense counsel specifically did not request a curative

instruction and only asked the court to ensure that there was no further mention

of defendant's prior incarceration or release to a halfway house. None occurred.




                                      13                                  A-0683-18
      Defendant contends that this demonstrates counsel rendered ineffective

assistance. We reject the argument with brief discussion. R. 2:11-3(e)(2).

      Ordinarily, we will not review ineffective assistance of counsel (IAC)

claims on direct appeal "because such claims involve allegations and evidence

that lie outside the trial record." State v. Castagna, 187 N.J. 293, 313 (2006)

(quoting State v. Preciose, 129 N.J. 451, 460 (1992)). But when the trial record

itself is adequate to evaluate the claim, we may consider the issue on direct

appeal. Ibid.

      To establish a viable IAC claim, a defendant must establish both prongs

of the test enunciated in Strickland v. Washington, 466 U.S. 668, 687 (1984),

and adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987). He

must first show "that counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed . . . by the Sixth Amendment." Fritz, 105

N.J. at 52 (quoting Strickland, 466 U.S. at 687). Additionally, a defendant must

prove he suffered prejudice due to counsel's deficient performance. Strickland,

466 U.S. at 687. A defendant must show by a "reasonable probability" that the

deficient performance affected the outcome.        Fritz, 105 N.J. at 58.      "A

reasonable probability is a probability sufficient to undermine confidence in the




                                      14                                   A-0683-18
outcome." State v. Pierre, 223 N.J. 560, 583 (2015) (quoting Strickland, 466

U.S. at 694; Fritz, 105 N.J. at 52).

      We assume arguendo that defense counsel blundered by asking Baron to

read from an unredacted copy of her statement that contained the highlighted

information, and his performance in this limited regard was deficient. However,

defendant fails to meet the second prong of the Strickland/Fritz test, "an exacting

standard," State v. Allegro, 193 N.J. 352, 367 (2008), that requires an assessment

of the strength of the State's proofs. Pierre, 223 N.J. at 583. Baron's fleeting

reference to defendant's past did not affect the outcome of the trial. 3

                                        IV.

      After granting the State's motion to treat defendant as a persistent

offender, the judge considered aggravating and mitigating sentencing factors.

She found aggravating factors three, six and nine and accorded them great

weight. See N.J.S.A. 2C:44-1(a)(3) (the risk of re-offense); (a)(6) (the extent of

defendant's prior record); and (a)(9) (the need to deter defendant and others).

The judge found no mitigating factors, rejecting defendant's assertion of

mitigating factors four and twelve. See N.J.S.A. 2C:44-1(b)(4) (substantial


3
   In light of our conclusions, the argument of cumulative error that defendant
raises in Point III of his brief requires no discussion. R. 2:11-3(e)(2).


                                        15                                   A-0683-18
grounds to excuse defendant's conduct); and (b)(12) (defendant's willingness to

cooperate with law enforcement).

      Defendant does not contest his eligibility for an extended term, nor does

he challenge the judge's findings regarding the aggravating factors. He argues,

however, that it was error not to find mitigating factor eleven, see N.J.S.A.

2C:44-1(b)(11) (imprisonment would entail excessive hardship on defendant or

his dependents), which was not urged at sentencing, and mitigating factor

twelve. We reject the argument and affirm defendant's sentence.

      "Appellate review of the length of a sentence is limited." State v. Miller,

205 N.J. 109, 127 (2011). An appellate court may disturb a sentence only upon

"a 'clear showing of abuse of discretion.'" State v. Bolvito, 217 N.J. 221, 228

(2014) (quoting State v. Whitaker, 79 N.J. 503, 512 (1979)).

            The appellate court must affirm the sentence unless (1)
            the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364–65
            (1984)).]




                                      16                                   A-0683-18
      Defendant did not ask the judge to apply mitigating factor eleven,

although during his allocution, defendant said he was the sole support for his

wife and children. However, that alone did not demonstrate defendant's family

would experience an "excessive" hardship because of his incarceration. See

State v. Hyman, 451 N.J. Super. 429, 460 (App. Div. 2017) (finding lack of

evidence to support finding of mitigating factor eleven).

      The judge recognized that defendant had cooperated with police in their

investigation and apprehension of a defendant in another unrelated case.

However, she also noted that defendant quickly disavowed his involvement.

This may have justified a finding as to mitigating factor twelve. See State v.

Dalziel, 182 N.J. 494, 505–06 (2005) (noting cooperation, "although late in the

game," justified finding of mitigating factor with "the only issue [being] the

weight to . . . ascribe[] to that mitigating factor"). However, a remand is not

required.

      In considering the aggravating factors, the judge cited defendant's

unbroken criminal record that spanned more than two decades, including twelve

prior indictable convictions, six disorderly persons convictions and a contempt

conviction in the Family Part. Defendant was on parole when he committed this

burglary and theft.   The judge sentenced defendant to the mid-range of a


                                      17                                 A-0683-18
permissible extended term, and she ran the sentence concurrent with two other

crimes to which defendant pled guilty. The failure to find mitigating factor

twelve does not upset the reasoned calculus otherwise used in imposing

sentence.

     Affirmed.




                                    18                                 A-0683-18